ICJ_074_TransborderArmedActions_NIC_HND_1989-04-21_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING BORDER AND
TRANSBORDER ARMED ACTIONS

(NICARAGUA v. HONDURAS)

ORDER OF 21 APRIL 1989

1989

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES
(NICARAGUA c. HONDURAS)

ORDONNANCE DU 21 AVRIL 1989
Official citation :

Border and Transborder Armed Actions
{Nicaragua v. Honduras), Order of 21 April 1989,
I.C.J. Reports 1989, p. 6.

Mode officiel de citation :

Actions armées frontalières et transfrontalières
{Nicaragua c. Honduras), ordonnance du 21 avril 1989,
C.L.J. Recueil 1989, p. 6.

 

Sales number 5 5 0
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE
ANNÉE 1989

21 avril 1989

AFFAIRE RELATIVE À DES ACTIONS ARMÉES
FRONTALIÈRES ET TRANSFRONTALIÈRES

(NICARAGUA c. HONDURAS)

ORDONNANCE

Le Président de la Cour internationale de Justice,

Vu l’article 48 du Statut de la Cour et les articles 31, 44 et 45 de son
Règlement,

Vu l’ordonnance du 22 octobre 1986, par laquelle la Cour a notamment
décidé que la procédure écrite porterait d’abord sur la question de la com-
pétence de la Cour pour connaître du différend et sur celle de la recevabi-
lité de la requête et a fixé la date d’expiration des délais pour le dépôt d’un
mémoire par la République du Honduras et d’un contre-mémoire par la
République du Nicaragua sur les questions de compétence et de receva-
bilité,

Vu l'arrêt du 20 décembre 1988, par lequel la Cour a dit qu’elle avait
compétence pour connaître de la requête déposée le 28 juillet 1986 par la
République du Nicaragua et que cette requête était recevable;

Considérant que la suspension de la procédure sur le fond, intervenue
en attendant que soient réglées les questions de compétence et de receva-
bilité, a pris fin lorsque l’arrêt du 20 décembre 1988 a été rendu et que la
Cour doit par conséquent fixer des délais pour le dépôt de pièces de pro-
cédure sur le fond,

Après s’être renseigné auprès des Parties,

1989
21 avril
Rôle général
n° 74
ACTIONS ARMÉES (ORDONNANCE 21 IV 89) 7

Fixe comme suit la date d'expiration des délais pour le dépôt de pièces
de procédure écrite sur le fond:

Pour le mémoire de la République du Nicaragua, le 19 septembre 1989;

Pour le contre-mémoire de la République du Honduras, le 19 fé-
vrier 1990;

Réserve la suite de la procédure.

Fait en anglais et en frangais, le texte anglais faisant foi, au palais de la
Paix, 4 La Haye, le vingt et un avril mil neuf cent quatre-vingt-neuf, en
trois exemplaires, dont l’un restera déposé aux archives de la Cour et les
autres seront transmis respectivement au Gouvernement de la Répu-
blique du Nicaragua et au Gouvernement de la République du Honduras.

Le Président,
(Signé) José Maria RuDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.
